DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 14, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on October 14, 2022.  As directed by the amendment: no claim(s) have been amended, claim(s) 5 and 12,  have been cancelled, and no claim(s) have been added. Thus, claims 1-4, 6-11, and 13-22 are currently pending in the application.
Response to Arguments
Applicant's arguments filed October 14, 2022 have been fully considered but they are not persuasive. The applicant principally argues that the combination of prior art Zhu in view of Zappala and in view of Irazoqui doesn’t disclose or make obvious the pulses being provided at a constant frequency at each of the at least one electrode nodes. The examiner respectfully disagrees. The applicant states in their argument on pg. 8 that Zhu is unconcerned with the frequency of the pulses and is only concerned with forming an anodic pulse 64 whose charge equals that of the sum of the cathodic pulses 61a-d. Therefore, it appears that it shouldn’t matter if the pulses are delivered at a constant or non-constant frequency if the charges are the only concern. 
Furthermore, there are only two options for the frequency: constant frequency or non-constant frequency. If the frequency isn’t important to charge recovery then it should be obvious to one of ordinary skill in the art to choose a constant frequency as 1) Zhu explains that in typical IPGs, pulse rate is “fixed” [0012] and 2) Zaappala further teaches that a constant frequency is known in the art, as also mentioned by the applicant, on pg. 9,  a fixed pulse rate is standard in the art.
Applicant further argues that Irazoqui also does not disclose this limitation. However, the examiner would like to note, that Irazoqui is utilized to show that it is well known in the art to use varying parameters (i.e. frequencies) with different pattern signals (monophasic, unbalanced, and varied). So while the applicant focuses on the one example listed in the cited paragraphs, that is not the only example as it states that this is well known for all the different types of pattern signals dependent on the desired biological effect.
Additionally, applicant admits that a constant frequency would not affect the operation, function or outcome of the pulse, and therefore making the pulses constant would yield predictable results. This further supports the examiner’s stance that the modification to the primary prior art Zhu would have been obvious. Applicant has stated that this is critical in the Applicant’s technique that a constant frequency be used, but has not detailed how or at what frequency one would begin to see the unexpected results as yielded by the applicant. The mere stating of “has presumable been found to be effective for the patient” is not sufficient to show that these results are not predictable over the obviousness change to the constant frequency for the pulses. See MPEP 71.02(d)(II). The examiner is not convinced therefore the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-16, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (WO 2014/130865 A2) as listed on the IDS submitted on 07/09/19 in view of Zappala (US 2008/0033491 A1) and in view of Irazoqui (US 2014/0031905 A1).
Regarding claim 1, Zhu discloses a stimulator device (e.g. Fig 3), comprising: a plurality of electrode nodes, each electrode node configured to be coupled to one of a plurality of electrodes configured to contact a patient’s tissue (e.g. Fig 3:26 [0044]); and stimulation circuitry configured to provide a repeating packet of pulses at at least two of the electrode nodes selected to create a stimulation current through the patient’s tissue (e.g. [0054]-[0055]; [0060]-[0062] Fig 7 common electrode set E1), wherein the pulses in each packet at at least one of the at least two electrode nodes comprise at least one monophasic anodic pulse (e.g. [0054]-[0055]Fig 7:64) and a plurality of monophasic cathodic pulses (e.g. [0054]-[0055] Fig 7:62a-d), wherein the at least one monophasic anodic pulse comprises a first amplitude, and wherein the plurality of monophasic cathodic pulses each comprise an amplitude less than the first amplitude (e.g. [0054]-[0055] Fig 7).
Zhu is silent regarding wherein the stimulation circuitry is configured to provide the pulses at a constant frequency at each of the at least one electrode nodes as the packets repeat.
However, Zappala teaches an implantable device and method for transvascular neuromodulation wherein the stimulation circuitry is configured to provide the pulses at a constant frequency at each of the at least one electrode nodes as the packets repeat (e.g. [0158]).
Furthermore, Irazoqui discloses a burst tissue stimulation method and apparatus that details in [0004] and [0036] that it is known to vary certain parameters for the purpose of causing different biological effects including varying the frequency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zhu to incorporate the teachings of Zappala and Irazoqui wherein the stimulation circuitry is configured to provide the pulses at a constant frequency at each of the at least one electrode nodes as the packets repeat for the purpose of creating a desired biological effect (e.g. Irazoqui [0004]; [0036]).
Regarding claim 2, modified Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are separated by gaps during which the stimulation current is not created through the patient’s tissue (e.g. Zhu: Fig 7 [0054]-[0055]; [0060]-[0062] the modulation pulses are delivered in such a manner that the spacing of the modulation pulses are uniform…there is a temporal integration of the stimulation effects induced from the modulation pulses within the neural tissue’s responsive time frame).
Regarding claim 3, modified Zhu is silent regarding wherein the amplitudes of the plurality of monophasic cathodic pulses are equal in each packet. However, modified Zhu does disclose the ability and different embodiments wherein the amplitudes of the plurality of monophasic cathodic pulses are equal in each packet (e.g. [0061] the size (amplitude and width) of the modulation pulses are uniform). Therefore, it would have been obvious to one of ordinary skill in the art to modify the amplitudes of the plurality of monophasic cathodic pulses are equal in each packet for the purpose of adjusting the pulses for a desired therapeutic effect (e.g. Irazoqui [0004]).
Regarding claim 4, modified Zhu discloses wherein each packet comprises only the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses (e.g. Zhu: [0054]-[0055] Fig 7).
Regarding claim 6, modified Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are not charge balanced at each of the at least one electrodes nodes (e.g. [0055]; Fig 7:T1-T4 the system states that the charge recovery pulse includes a charge having a magnitude approximately equal to the magnitude of the four preceding modulation pulses; however, there are still modulation pulses that proceed the charge recovery pulse).

    PNG
    media_image1.png
    364
    905
    media_image1.png
    Greyscale

Furthermore, there are only two options for the system to execute either charge balanced or not charge balanced. The instant specification does not give any criticality or unexpected results for the system to be not charge balanced as detailed in [0038]. Additionally, Irazoqui details in [0004], [0036] and Fig 1c that it is known to vary certain parameters for the purpose of causing different biological effects including being imbalanced. Therefore, it would have been obvious to try either known option which includes either the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are (1) not charge balanced or (2) charge balanced.
Regarding claim 7, modified Zhu discloses wherein the pulses in each of the packets comprise a single monophasic anodic pulse and a plurality of monophasic cathodic pulses (e.g. Zhu: [0060]-[0062] Fig 7:62a-d/64).
Regarding claim 8, modified Zhu discloses wherein each packet further comprises a passive charge recovery phase, wherein during the passive charge recovery phase the stimulation circuitry is configured to short the at least two of the electrode nodes to a reference voltage (e.g. Zhu: [0009]; [0054]-[0055] Fig 7 the anodic charge is the recovery phase that is generate after the stimulation phase).
Regarding claim 9, modified Zhu discloses wherein the first amplitude of the at least one monophasic anodic pulse and each amplitude of the plurality of monophasic cathodic pulses are selected to be therapeutically effective to recruit neural elements in the patient’s tissue (e.g. Zhu: [0061]).
Regarding claim 10, modified Zhu is silent regarding wherein the first amplitude of the at least one monophasic anodic pulse is selected to be therapeutically effective to recruit neural elements in the patient’s tissue, but wherein each amplitude of the plurality of monophasic cathodic pulses is selected to not be therapeutically effective to recruit neural elements in the patient’s tissue. However, Zhu discloses in [0009] and [0061] to utilize the opposite functionality, wherein the at least one monophasic anodic pulse is not therapeutically effective and the cathodic pulses are therapeutically effective. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system to utilize the wherein the first amplitude of the at least one monophasic anodic pulse is selected to be therapeutically effective to recruit neural elements in the patient’s tissue, but wherein each amplitude of the plurality of monophasic cathodic pulses is selected to not be therapeutically effective to recruit neural elements in the patient’s tissue to get the desired effect in the neural tissue.
Regarding claim 11, modified Zhu discloses wherein the at least one monophasic anodic pulse comprises a passive monophasic anodic pulse, wherein the stimulation circuitry is configured to provide the passive monophasic anodic pulse by shorting the at least two of the electrode nodes to a reference voltage (e.g. Zhu: [0009]; [0061] the system utilizes the anodic pulse to create a recovery phase that prevents direct current charge transfer through the tissue avoiding cell trauma).
Regarding claim 13, modified Zhu discloses further comprising a case for housing the stimulation circuitry, wherein the case is conductive, and wherein the conductive case comprises one of the plurality of electrodes (e.g. Zhu: Fig 3 [0044])
Regarding claim 14, modified Zhu discloses wherein one of the at least two of the electrode nodes comprises an electrode node coupled to the conductive case (e.g. Zhu: Fig 3 [0044] the outer case may serve as an electrode).
Regarding claim 15, modified Zhu discloses further comprising at least one implantable lead wherein some of the electrodes are located on the at least one implantable lead (e.g. Zhu: Fig 2 [0043]).
Regarding claim 16, modified Zhu discloses wherein the at least one of the at least two electrode nodes comprises an electrode node coupled to an electrode located on the at least one implantable lead (e.g. Zhu: Fig 2 [0043]).
Regarding claim 18, modified Zhu is silent regarding wherein the first amplitude of the at least one monophasic anodic pulse and each amplitude of the plurality of monophasic cathodic pulses comprise constant current amplitudes. However, Zhu does disclose the ability and different embodiments wherein the first amplitude of the at least one monophasic anodic pulse and each amplitude of the plurality of monophasic cathodic pulses comprise constant current amplitudes (e.g. Zhu:  [0061] Fig 11). Therefore, it would have been obvious to one of ordinary skill in the art to modify the first amplitude of the at least one monophasic anodic pulse and each amplitude of the plurality of monophasic cathodic pulses comprise constant current amplitudes for the purpose of adjusting the pulses for a desired therapeutic effect (e.g. Irazoqui [0004]).
Regarding claim 19, modified Zhu is silent regarding wherein the pulses in each packet at at least one other of the at least two electrode nodes comprise at least one monophasic cathodic pulse corresponding in time to the at least one monophasic anodic pulse and a plurality of monophasic anodic pulses each corresponding in time to one of the plurality of monophasic cathodic pulses, wherein the at least one monophasic cathodic pulse comprises the first amplitude, and wherein each of the plurality of monophasic anodic pulses comprises the amplitude of its corresponding monophasic cathodic pulse. 
However, Zhu does discloses a different embodiments wherein the pulses in each packet at at least one other of the at least two electrode nodes comprise at least one monophasic cathodic pulse corresponding in time to the at least one monophasic anodic pulse and a plurality of monophasic anodic pulses each corresponding in time to one of the plurality of monophasic cathodic pulses, wherein the at least one monophasic cathodic pulse comprises the first amplitude, and wherein each of the plurality of monophasic anodic pulses comprises the amplitude of its corresponding monophasic cathodic pulse (e.g. Zhu: [0058]-[0059] Fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first embodiment to include wherein the pulses in each packet at at least one other of the at least two electrode nodes comprise at least one monophasic cathodic pulse corresponding in time to the at least one monophasic anodic pulse and a plurality of monophasic anodic pulses each corresponding in time to one of the plurality of monophasic cathodic pulses, wherein the at least one monophasic cathodic pulse comprises the first amplitude, and wherein each of the plurality of monophasic anodic pulses comprises the amplitude of its corresponding monophasic cathodic pulse for the purpose of adjusting the pulses for a desired therapeutic effect (e.g. Irazoqui [0004]).
Regarding claim 20, modified Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses are charge imbalanced at each of the at least one electrode nodes in a plurality of the packets, but wherein the charge is balanced at each of the at least one electrode nodes over a duration of the plurality of packets (e.g. Zhu: [0058]).
Regarding claim 21, Zhu discloses a method of forming pulses in a stimulator device having a plurality of electrode nodes, each electrode node configured to be coupled to one of a plurality of electrodes configured to contact a patient’s tissue (e.g. Fig 3 [0044]), the method comprising: providing from stimulation circuitry in the stimulator device a repeating packet of pulses at at least two of the electrode nodes selected to create a stimulation current through the patient’s tissue (e.g. [0057]-[0058] Fig 8 common electrode set E1), wherein the pulses in each packet at at least one of the at least two electrode nodes comprise at least one monophasic anodic pulse (e.g. [0057]-[0058] Fig 8:64) and a plurality of monophasic cathodic pulses (e.g. [0057]-[0058] Fig 8:62a-d), wherein the at least one monophasic anodic pulse comprises a first amplitude, and wherein the plurality of monophasic cathodic pulses each comprise an amplitude less than the first amplitude (e.g. [0057]-[0058] Fig 8).
Zhu is silent regarding wherein the pulses are provided at a constant frequency at each of the at least one electrode nodes as the packets repeat.
However, Zappala teaches an implantable device and method for transvascular neuromodulation wherein the pulses are provided at a constant frequency at each of the at least one electrode nodes as the packets repeat (e.g. [0158]).
Furthermore, Irazoqui discloses a burst tissue stimulation method and apparatus that details in [0004] and [0036] that it is known to vary certain parameters for the purpose of causing different biological effects including varying the frequency.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zhu to incorporate the teachings of Zappala and Irazoqui wherein the pulses are provided at a constant frequency at each of the at least one electrode nodes as the packets repeat for the purpose of creating a desired biological effect (e.g. Irazoqui [0004]; [0036]).
Regarding claim 22, modified Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are charge balanced at each of the at least one electrode nodes (e.g. Zhu [0057]-[0058] the composite of the pulses will be charged balances when delivered to the common electrode set).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Zappala and Irazoqui as applied to claim 1 above, and further in view of Aghassian (US 2015/0157861 A1) as disclosed on the IDS submitted on 04/02/19.
Regarding claim 17, modified Zhou is silent regarding wherein each electrode node is coupled to an electrode through a DC-blocking capacitor.
However, Aghassian teaches an implantable stimulator device having component embedded in a circuit board wherein each electrode node is coupled to an electrode through a DC-blocking capacitor (e.g. [0033]; [0036] Fig 5B:70 [0016])
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zhou to incorporate the teachings of Aghassian wherein each electrode node is coupled to an electrode through a DC-blocking capacitor for the purpose of preventing DC current injection into the patient and promotes patient safety (e.g. Aghassian [0033]).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached Monday-Thursday 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough  								November 5, 2022
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792